        Case 2:21-cv-00755-DMC Document 9 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                            IN THE UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    ANTHONY CEASAR HERNANDEZ,                            No. 2:21-CV-0755-DMC-P
10                        Plaintiff,
11            v.                                           ORDER
12    JONTHREY,
13                        Defendant.
14

15                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

16   U.S.C. § 1983. Plaintiff has filed a notice of voluntary dismissal. See ECF No. 8. Because no

17   answer or motion for summary judgment has been filed, leave of court is not required and the

18   action is dismissed on Plaintiff’s notice. See Fed. R. Civ. P. 41(a)(1)(A)(i). The Clerk of the

19   Court is directed to terminate ECF No. 8 as a pending motion and close this file.

20                   Plaintiff’s request to be relieved off the obligation to pay the full filing fee is

21   denied. The relevant portion of the in forma pauperis statute does not permit the relief Plaintiff seeks.

22   Specifically, 28 U.S.C. § 1915(b)(1) mandates “the prisoner shall be required to pay the full amount

23   of a filing fee.” The statute does not provide an exception if the action is voluntarily dismissed.

24                   IT IS SO ORDERED.

25   Dated: July 26, 2021
                                                              ____________________________________
26                                                            DENNIS M. COTA
27                                                            UNITED STATES MAGISTRATE JUDGE

28
                                                          1
